Exhibit 10.3

 

FORM OF RESTRICTED STOCK GRANT AGREEMENT

 

THIS AGREEMENT, made as of the      day of        , 2005 (the “Grant Date”),
between MDC Partners Inc. (the “Corporation”), and               (the
“Grantee”).

 

WHEREAS, the Corporation has adopted the 2005 Stock Incentive Plan (the “Plan”)
for the purpose of providing employees and consultants of the Corporation and
eligible non-employee directors of the Corporation’s Board of Directors a
proprietary interest in pursuing the long-term growth, profitability and
financial success of the Corporation (except as otherwise expressly set forth
herein, the capitalized terms used in this Agreement shall have the same
definitions set forth in the Plan).

 

WHEREAS, pursuant to the Plan, the Human Resources & Compensation Committee (the
“Committee”) of the Board of Directors has determined to grant an Other
Stock-Based Award to the Grantee in the form of shares of Common Stock subject
to the terms, conditions and limitations provided herein and in the Plan
(“Restricted Stock”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Grant of Restricted Stock.

 

1.1                                 The Corporation hereby grants to the
Grantee, on the terms and conditions set forth in this Agreement, the number of
shares of Restricted Stock set forth under the Grantee’s name on the signature
page hereto.

 

1.2                                 The Grantee’s rights with respect to all the
shares of Restricted Stock shall remain forfeitable at all times prior to the
Lapse Date (as defined below).

 

1.3                                 This Agreement shall be construed in
accordance with, and subject to, the terms of the Plan (the provisions of which
are incorporated herein by reference).

 

2.                                       Rights of Grantee.

 

Except as otherwise provided in this Agreement, the Grantee shall be entitled,
at all times on and after the Grant Date, to exercise all rights of a
shareholder with respect to the shares of Restricted Stock (whether or not the
restrictions thereon shall have lapsed), other than with respect to those shares
of Restricted Stock which have been forfeited pursuant to Section 3.2 hereof,
including the right to vote the shares of Restricted Stock and, subject to
Section 5 hereof, the right to receive dividends thereon.  Prior to the Lapse
Date, the Grantee shall not be entitled to transfer, sell, pledge, hypothecate
or assign any shares of Restricted Stock (collectively, the “Transfer
Restrictions”).

 

3.                                       Vesting; Lapse of Restrictions.

 

3.1                                 The Transfer Restrictions with respect to
all the shares of Restricted Stock granted under this Agreement shall lapse on
the third (3rd) anniversary of the Grant Date (the “Lapse Date”), provided the
Grantee continues to be serving as an employee of the Corporation until such
Lapse Date; provided, further, that the Transfer Restrictions with respect to
all the shares of Restricted Stock shall lapse, if sooner, on the

 

1

--------------------------------------------------------------------------------


 

date of any one of the following “Permitted Acceleration Events”:  (i) the
occurrence of a Change in Control (as defined in the Plan); (ii) any termination
of the employment of a Grantee, other than a termination for Cause (as defined
below) or voluntary termination by Grantee prior to retirement; or
(iii) beginning on the six-month anniversary of the Grant Date, the satisfaction
of the 2005 Performance Measure (as defined below).   In no event shall the
Grantee be vested or otherwise entitled to more than one hundred percent (100%)
of the shares of Restricted Stock granted pursuant to section 1.1 above.

 

3.2                                 Notwithstanding anything in this Agreement
to the contrary, upon the termination of the Grantee’s service as an employee of
the Corporation for any reason, all shares of Restricted Stock in respect of
which the Transfer Restrictions have not previously lapsed in accordance with
Section 3.1 hereof shall be forfeited and automatically transferred to and
reacquired by the Corporation at no cost to the Corporation, and neither the
Grantee nor any heirs, executors, administrators or successors of such Grantee
shall thereafter have any right or interest in such shares of Restricted Stock.

 

3.3                                 For purposes of the foregoing, the following
terms shall have the following meanings:

 

(a)                                  “Cause” means the Grantee’s termination by
reason of (i) his continued or willful failure substantially to perform his
duties for the Corporation (other than any such failure due to the Grantee’s
physical or mental illness), (ii) his willful and serious misconduct in
connection with the performance of his duties for the Corporation that has
caused or is reasonably expected to result in material injury to the
Corporation, (iii) the Grantee’s conviction of, or entering a plea of guilty or
nolo contendere to, a crime that constitutes a felony or a crime involving moral
turpitude, (iv) his fraudulent or dishonest conduct or (v) his material breach
of any of his obligations or covenants under any written policies of the
Corporation or any written agreement between such Grantee and the Corporation;
provided that if the Grantee is a party to an effective employment agreement on
the date of determination and such employment agreement contains a different
definition of Cause, the definition of Cause contained in such employment
agreement shall be substituted for the definition set forth above for all
purposes hereunder.

 

(b)           “2005 Performance Measure” means [to be determined].

 

4.                                       Escrow and Delivery of Shares.

 

4.1                                 Certificates (or an electronic “book entry”
on the books of the Corporation’s stock transfer agent) representing the shares
of Restricted Stock shall be issued and held by the Corporation (or its stock
transfer agent) in escrow (together with any stock transfer powers which the
Corporation may request of Grantee) and shall remain in the custody of the
Corporation (or its stock transfer agent) until (i) their delivery to the
Grantee as set forth in Section 4.2 hereof, or (ii) their forfeiture and
transfer to the Corporation as set forth in Section 3.2 hereof. The appointment
of an independent escrow agent shall not be required.

 

4.2                                 (a)           Certificates (or an electronic
“book entry”) representing those shares of Restricted Stock in respect of which
the Transfer Restrictions have lapsed pursuant to Section 3.1 hereof shall be
delivered to the Grantee as soon as practicable following the Lapse Date.

 

(b)                                 The Grantee, or the executors or
administrators of the Grantee’s estate, as the case may be, may receive, hold,
sell or otherwise dispose of those shares of Restricted Stock delivered to him
or her pursuant to this Section 4.2 free and clear of the Transfer Restrictions,
but subject to compliance with all federal and state securities laws.

 

4.3                                 (a)           Each stock certificate issued
pursuant to Section 4.1 shall bear a legend in substantially the following form:

 

2

--------------------------------------------------------------------------------


 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS APPLICABLE TO RESTRICTED STOCK CONTAINED IN THE 2005 STOCK
INCENTIVE PLAN (THE “PLAN”) AND A RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”)
BETWEEN THE CORPORATION AND THE REGISTERED OWNER OF THE SHARES REPRESENTED
HEREBY. RELEASE FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE
WITH THE PROVISIONS OF THE PLAN(S) AND THE AGREEMENT, COPIES OF WHICH ARE ON
FILE IN THE OFFICE OF THE SECRETARY OF THE CORPORATION.

 

(b)           As soon as practicable following a Lapse Date, the Corporation
shall issue a new certificate (or electronic “book entry”) for shares of the
Restricted Stock which have become non-forfeitable in relation to such Lapse
Date, which new certificate (or electronic “book entry”) shall not bear the
legend set forth in paragraph (a) of this Section 4.3 and shall be delivered in
accordance with Section 4.2 hereof.

 

5.                                       Dividends.  All dividends declared and
paid by the Corporation on shares of Restricted Stock shall be deferred until
the lapsing of the Transfer Restrictions pursuant to Section 3.1.  The deferred
dividends shall be held by the Corporation for the account of the Grantee until
the Lapse Date, at which time the dividends, with no interest thereon, shall be
paid to the Grantee or her/his estate, as the case may be.  Upon the forfeiture
of the shares of Restricted Stock pursuant to Section 3.2, any deferred
dividends shall also be forfeited to the Corporation.

 

6.                                       No Right to Continued Retention. 
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance as an employee,
nor shall this Agreement or the Plan interfere in any way with the right of the
Corporation to terminate the Grantee’s service as an employee at any time.

 

7.                                       Adjustments Upon Change in
Capitalization.  If, by operation of Section 10 of the Plan, the Grantee shall
be entitled to new, additional or different shares of stock or securities of the
Corporation or any successor corporation or entity or other property, such new,
additional or different shares or other property shall thereupon be subject to
all of the conditions and restrictions which were applicable to the shares of
Restricted Stock immediately prior to the event and/or transaction that gave
rise to the operation of Section 10 of the Plan.

 

8.                                       Modification of Agreement.  Except as
set forth in the Plan and herein, this Agreement may be modified, amended,
suspended or terminated, and any terms or conditions may be waived, but only by
a written instrument executed by the parties hereto.

 

9.                                       Severability.  Should any provision of
this Agreement be held by a court of competent jurisdiction to be unenforceable
or invalid for any reason, the remaining provisions of this Agreement shall not
be affected by such holding and shall continue in full force and effect in
accordance with their terms.

 

10.                                 Governing Law.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of New York without regard to its conflict of laws
principle, except to the extent that the application of New York law would
result in a violation of the Canadian Business Corporation Act.

 

11.                                 Successors in Interest.  This Agreement
shall inure to the benefit of and be binding upon any

 

3

--------------------------------------------------------------------------------


 

successor to the Corporation.  This Agreement shall inure to the benefit of the
Grantee’s heirs, executors, administrators and successors.  All obligations
imposed upon the Grantee and all rights granted to the Corporation under this
Agreement shall be binding upon the Grantee’s heirs, executors, administrators
and successors.

 

 

MDC PARTNERS INC.

 

 

By:

 

 

Name:

Title:

 

 

GRANTEE:

 

 

By:

 

 

Name:

 

 

Number of Shares of Restricted

Stock Hereby Granted:

 

 

 

4

--------------------------------------------------------------------------------

 